UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7774



GREGORY S. WHITE,

                                               Plaintiff - Appellant,

          and

D'ANTONIO CHANEY; JOHN N. DAVENPORT,

                                                           Plaintiffs,

          versus

L. H. BREEZE; EUNICE BELVIN; UNKNOWN AND
UNIDENTIFIED MEDICAL EMPLOYEES, HENRICO COUNTY
JAIL,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-255-R)

Submitted:   January 18, 1996              Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Gregory S. White, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint. The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th
Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the

case without prejudice when Appellant failed to comply with the fee

order. Finding no abuse of discretion, we affirm the district

court's order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3